DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Response to Amendment
The action is in response to amendments filed on 10/29/2021. Claims 1, 4, 11, and 14 are amended. Claim 15 is cancelled. Claim 21 is newly added. Claims 1-14, 16-21 are pending and examined below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3-5-7, 9-13, 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170172431 A1 (hereinafter referred to as “Kim”), in view of US 20170042485 A1 (cited in IDS dated 02/27/2020; hereinafter referred to as “Chung”), US 20160270708 A1 (hereinafter referred to as “Tateda”), US 20170181649 A1 (hereinafter referred to as “Carter”), and US 20180008205 A1 (cited in IDS dated 02/27/2020; hereinafter referred to as “Al Hatib”).
Regarding claims 1 and 11, Kim, a system and method for determining blood pressure (abstract), teaches an electronic device (abstract) and method, comprising:
a housing (110; paragraphs [0068]-[0073]);
a photoplethysmogram (PPG) sensor exposed through at least part of the housing ([0056]; Figure 1B);
a motion sensor disposed in the housing (paragraph [0027], [0056]; Figure 1B);
at least one processor operatively coupled with the user interface, the PPG sensor, and the motion sensor ([0055]-[0059]; Figure 1A); and
a memory operatively coupled with the at least one processor (paragraph [0055], [0065]-[0066]),
wherein the memory stores instructions which, when executed by the at least one processor, cause the at least one processor to:
obtain a first data from the motion sensor (paragraph [0027], [0056], [0064]);
based on first data from the motion sensor indicating a change of a first selected pattern, identify a blood pressure value based at least in part on second data from the PPG sensor wherein the first change of the first selected pattern indicates a change of a user’s operating state (determines blood pressure based on a user’s posture (operating state); paragraphs [0018]-[0019], [0027], [0052], [0083], [0091]-[0094], [0104]-[0114]; Figures 5 and 8), 
but Kim does not explicitly teach a user interface, obtain a first data from the motion sensor with the PPG sensor disabled and in response to determining that the first data from the motion sensor indicates a first change of a first selected pattern enable the PPG sensor, 
However, Chung, a method and electronic device for detecting biometric information, teaches measuring for blood pressure (paragraph [0048], [0121]) and a wrist device comprising a user interface (150, 160; paragraphs [0051]-[0056]; as shown in Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, to have a user interface, as taught by Chung because doing so allows the user to use the device and a display for relaying biometric information to a user. 
Also, Tateda, a bio information measurement device, teaches obtain a first data from the motion sensor with the PPG sensor disabled (paragraphs [0124]-[0127], [0131]-[0132], [0141]-[0142]) and in response to determining that the first data from the motion sensor indicates a first change of a first selected pattern enable the PPG sensor (paragraphs [0124]-[0127], [0131]-[0132], [0141]-[0142]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, in view of Chung, to enable the PPG sensor in response to determining a first selected pattern, as taught by Tateda, because doing so reduces power consumption, as the PPG sensor is only turned on when the user is in a desired posture.
Additionally, Carter, a system and method for determining blood pressure, teaches determine if the identified blood pressure value is lower than a first threshold (determines if a user has hypotension, hypertension, or normotension; paragraph [0039]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, in view of Chung and Tateda, to identify a blood pressure value is lower than a first threshold, as taught by Carter, because doing so allows the user to determine if they are in a hypotensive state. 
Further, Al Hatib, a system for predictive hypotension detection, teaches providing notifications to a user via an interface (paragraphs [0015], [0017], [0021]-[0022]; Figure 1). It 
Regarding claims 2 and 12, Kim, in view of Chung, Tateda, Carter, and Al Hatib, teaches wherein the selected pattern comprises a pattern which changes from a state in which the first data is lower than a second threshold to a state in which the first data is higher than a third threshold (paragraphs [0085]; as taught by Kim).
Regarding claims 3 and 13, Kim, in view of Chung, Tateda, Carter, and Al Hatib, teaches wherein the selected pattern comprises a pattern which changes from a state in which the first data is higher than a third threshold to a state in which the first data is lower than a second threshold (paragraph [0085]; as taught by Kim).
Regarding claim 5, Kim, in view of Chung, Tateda, Carter, and Al Hatib, teaches wherein the user interface comprises at least one of a display, a speaker, or a light emitting diode (LED) (150, 160; paragraphs [0051]-[0056]; as shown in Figure 1; as taught by Chung).
Regarding claims 6 and 16, Kim, in view of Chung, Tateda, Carter, and Al Hatib, teaches wherein the instructions further cause the at least one processor to:
model a hypotension occurrence prediction model of a user based on the first data and the second data (paragraph [0038]-[0039], [0043]-[0046]; as taught by Carter).
Regarding claims 7 and 17, Kim, in view of Chung, Tateda, Carter, and Al Hatib, teaches wherein the instructions further cause the at least one processor to:
predict hypotension occurrence of the user, based on comparing the first data with the hypotension occurrence prediction model (paragraph [0038]-[0039], [0043]-[0046]; as taught by Carter).
Regarding claims 9 and 19, Kim, in view of Chung, Tateda, Carter, and Al Hatib, teaches wherein the hypotension occurrence prediction model is updated according to using the 
Regarding claims 10 and 20, Kim, in view of Chung, Tateda, Carter, and Al Hatib, teaches wherein the instructions further cause the at least one processor to:
based on the obtained blood pressure value being lower than the first threshold, provide a notification to another electronic device using designated identification information (teaches to measure for blood pressure and determine blood pressure into hypotension, hypertension, or normotension; paragraph [0039]; as taught by Carter; teaches to send information to external devices; paragraph [0101]; as taught by Chung).
Regarding claim 21, Kim in view of Chung, Tateda, Carter, and Al Hatib, teaches wherein the user’s operating state comprises at least one of a stationary state, a sedentary state, or a moving state (paragraph [0085]; as taught by Kim).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Chung, Tateda, Carter, and Al Hatib, as applied to claim 7 and 17 above, and further in view of US 20170209055 A1 (hereinafter referred to as “Pantelopoulos”).
Regarding claim 4 and 14, Kim in view of Chung, Tateda, Carter, and Al Hatib, teaches controlling the PPG sensor to measure data at different selected patterns measured by the motion sensor, but does not explicitly teach before a second change of a second selected pattern occurs, control the PPG sensor to monitor a blood pressure on a first cycle; and after the second change of the second selected pattern occurs, control the PPG sensor to monitor the blood pressure on a second cycle which is shorter than the first cycle.
However, Pantelopoulos teaches before a second change of a second selected pattern occurs, control the PPG sensor to monitor a blood pressure on a first cycle; and after the second change of the second selected pattern occurs, control the PPG sensor to monitor the blood pressure on a second cycle which is shorter than the first cycle (changes sampling rate .  

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Chung, Tateda, Carter, and Al Hatib, as applied to claim 7 and 17 above, and further in view of US 20210059542 A1 (hereinafter referred to as “Gopalkrishnan”).
Regarding claims 8 and 18, Kim, in view of Chung, Tateda, Carter, and Al Hatib, does not explicitly teach wherein the instructions further cause the at least one processor to:
in response to predicting the hypotension occurrence of the user, provide a guidance for preventing hypotension of the user, on a display of the electronic device.
However, Gopalkrishnan teaches in response to predicting the hypotension occurrence of the user, provide a guidance for preventing hypotension of the user, on a display of the electronic device (paragraph [0086]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim, in view of Chung, Tateda, Carter, and Al Hatib, to give guidance to a user, as taught by Gopalkrishanan, because doing so allows provides instructions as to the steps to take to normalize their blood pressure or when to contact a healthcare professional.

Response to Arguments
Applicant’s arguments, filed 10/29/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is under 35 USC 103 by Kim, in view of Chung, Tateda, Carter, and Al Hatib.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
/A.A.M./Examiner, Art Unit 3791